Citation Nr: 1711301	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  17-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Entitlement to eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits from June 1, 2012 through June 20, 2013.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to September 1945.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 administrative decision by the Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled to appear before the Board at a hearing in Washington, D.C. on March 30, 2017.  In February 2017, the Board received a written statement from the appellant requesting to reschedule the hearing closer to her home in Nevada.  The Board finds that the February 2017 statement constitutes a timely-filed motion to reschedule the Board hearing.  See 38 C.F.R. § 20.702 (2016).  Accordingly, a videoconference hearing at the local Regional Office (RO) should be scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a videoconference hearing at an RO near her home in Nevada.  The appellant should be notified of the date, time, and place of such hearing by letter mailed to her current address of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

